Citation Nr: 0215443	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for fracture residuals of 
right little finger.

(The issues of entitlement to increased evaluations for 
residuals of a left knee injury, residuals of a right knee 
injury, pseudofolliculitis barbae and tinea versicolor will 
be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination, by the Denver, Colorado, 
Regional Office (RO).

Finally, it is pointed out that the Board is undertaking 
additional development with respect to the veteran's 
increased rating claims pursuant to authority granted by 67 
Fed. Reg. 3,099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

There is no competent medical evidence of fracture residuals 
of the right little finger that resulted from inservice 
injury or occurrence.  


CONCLUSION OF LAW

The veteran is not shown to have fracture residuals of the 
right little finger due to disease or injury, which were 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the veteran is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran has been 
advised by the RO of the type of evidence lacking to 
demonstrate entitlement to service connection in a July 1996 
development letter; a January 1997 development letter; the 
May 1997 rating decision; the October 1998 statement of the 
case; and the November 2000 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO has made reasonable efforts to develop the record, in 
that the service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  
Moreover the RO obtained post-service treatment records 
identified by the veteran.  It does not appear that there are 
any additional pertinent treatment records to be requested or 
obtained.  He was also given the opportunity to appear and 
testify before a member of the Board to advance any and all 
arguments in favor of his claim.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available.

Additionally, the veteran was afforded pertinent VA 
examinations in August 1996 and February 1999.  38 U.S.C.A. § 
5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the VA examiner reviewed and recorded the past 
medical history, noted the veteran's current complaints, 
conducted examination, and offered appropriate assessments 
and diagnoses.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case as to this issue.  In the 
circumstances of this case, further remand would serve no 
useful purpose.  VA has satisfied its duties to inform and 
assist the veteran in this case.  Finally, there is no 
prejudice to the veteran in deciding his claim on the merits, 
because he has been told what the requirements are to 
establish his claim and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, this claim is ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service medical records show that in October 1990 the veteran 
was evaluated for a right little finger injury after hitting 
a bag at the gym.  There was tenderness and swelling at the 
metacarpal joint.  He had full flexion and extension but with 
pain.  X-rays of the right little finger were negative for 
fracture or dislocation.  The diagnosis was contusion of the 
right little finger.  He was casted.  There was no credible 
evidence of chronic right little finger residuals.  The 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.

There are no post-service treatment records regarding a right 
little finger disability other than VA examination reports 
dated in 1996 and 1999.  During VA examination in August 1996 
the examiner noted a history of fracture in service that 
healed without any significant sequela other than aching 
during cold weather, but did not provide a current diagnosis 
of a right little finger disability.  Likewise, VA 
examination in February 1999 revealed no tenderness to 
palpation.  There was full range of motion with 90 degrees of 
flexion at the metacarpophalangeal joint; the proximal 
interphalangeal joint and the distal interphalangeal joint.  
X-rays-revealed tiny well corticated ossific density projects 
at the lateral aspect of the first metacarpal joint, possible 
sequela of old trauma.  However the examiner's clinical 
impression was fracture of the right fifth finger, resolved 
with no residual sequale.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§  1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here both VA examinations were negative for any 
right little finger disability and the veteran's history of 
muscle cramps alone cannot satisfy the criteria for a current 
disability.  Further, the examination reports only describe a 
history of fracture, with no other clinical findings.  It is 
not clearly shown that there was a fracture.  If so, however, 
there are no current clinical residuals.

During a personal hearing in June 2002, the veteran testified 
that although X-rays in service were negative for right 
little finger fracture, he was told by a physician that he 
had a fracture with continuing symptomatology.  Moreover, in 
a lay statement the veteran indicated that a service 
physician told him that the finger would have to be 
"rebroken in order to correct it."  As noted, there is no 
evidence of an in-service fracture, and the current evidence 
does not reveal clinical residuals.

To the extent that these statements describe the severity of 
the veteran's 1990 injury, they are contradicted by the 
contemporaneous medical reports.  The Board notes that 
although there was the trauma to the right little finger in 
1990, it was not of the type or severity alleged by the 
veteran.  The service medical records do not describe the 
type of serious injury that the veteran now details.  The 
Board finds that the objective contemporaneous medical 
records are more probative to the question of the severity of 
the injury than the veteran's inconsistent history reported 
several years after the injury.  The Board further finds that 
the evidence preponderates against a conclusion that the 
veteran suffered any sequelae from the right little finger 
injury other than the single report of pain during service, 
which had resolved by service separation.

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his relatively minor right little finger injury in service do 
not constitute competent medical evidence in support of his 
claim and thus carry no probative weight on the critical 
question in this matter of medical causation.  The Board 
notes that the overwhelming medical evidence of record 
indicates that the veteran does not currently have right 
little finger residuals.  As such there is no disability to 
service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for a right little finger 
disability and that the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to service connection for a right little finger 
disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


